887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James LYONS, Petitioner-Appellant,v.Jeffrey CLARK, Respondent-Appellee.
No. 88-6800.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1989.Decided:  Sept. 22, 1989.

James Lyons, appellant pro se.
Paula Pugh Newett (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James Lyons appeals from the district court's order dismissing his 28 U.S.C. Sec. 2241 petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Lyons v. Clark, CA-88-330-AM (E.D.Va. Aug. 24, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.